Per Curiam.
This cause has been transferred to this court pursuant to Burns’ §4-215 (Acts of 1933, ch. 151, §1) for the cited reason that there is apparent conflict in two decisions of this court, and for the further reason that three members of the Appellate Court are of the opinion that the ruling precedent of the Supreme Court in one of said cases is erroneous.
The statute under which this cause was transferred to us provides so far as applicable, that: “If in any case, two [2] of the judges of either division are of the opinion that a ruling precedent of the Supreme Court is erroneous, the case, with a written statement of the reasons for such opinion, shall be transferred to the Supreme Court.”
As it does not appear that the Appellate Court sat in divisions in this cause as provided by Burns’ §4-202 (Acts 1925, ch. 85, §1, p. 247), this cause is now ordered transferred back to the Appellate Court. See: Biel, Inc. v. Kirsch (1958), 238 Ind. 372, 150 N. E. 2d 896.
Note.—Reported in 151 N. E. 2d 299.